 

Exhibit 10.1

 

 

$25 MILLION DEBTOR IN POSSESSION
CREDIT FACILITY

 

June 3, 2020

 

Summary of Terms and Conditions

 

This summary of terms and conditions (this “Term Sheet”) is a binding agreement
by the Term Agent (as defined below) and the Lenders to provide the
debtor-in-possession delayed draw term facility referred to below (the “DIP Term
Facility”). Such obligation of the Term Agent and the Lenders to provide the DIP
Term Facility pursuant to this Term Sheet is conditioned upon the execution and
delivery of signature pages to this Term Sheet by each of the Term Agent, the
Lenders and the Debtors (as defined below) and shall be subject in all cases to
the terms and conditions set forth herein. This Term Sheet is not exhaustive as
to all of the terms and conditions which would govern the transactions described
herein.

 

  

Borrower:   Tuesday Morning, Inc., a Texas corporation (the “DIP Borrower”), as
a debtor and debtor in possession under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”).
Guarantors:  

The obligations of the DIP Borrower will be unconditionally guaranteed by the
following entities (collectively, the “Guarantors”; the Guarantors together with
the DIP Borrower, the “Debtors”):

·         Tuesday Morning Corporation, a Delaware corporation

·         TMI Holdings, Inc., a Delaware corporation

·         Friday Morning, LLC, a Texas limited liability company

·         Days of the Week, Inc., a Delaware corporation

·         Nights of the Week, Inc., a Delaware corporation

·         Tuesday Morning Partners, Ltd., a Texas limited partnership

 

Case:   The Debtors filed bankruptcy cases under chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the Northern District of Texas
(the “Bankruptcy Court”) on May 27, 2020 (the “Petition Date”) that are being
jointly administered under Case No. 20-31476-HDH-11. Term Agent:   BRF Finance
Co., LLC and/or an affiliate thereof shall act as the agent for the Lenders (the
“Term Agent”). Lenders:   BRF Finance Co., LLC and/or an affiliate thereof shall
provide 100% of the DIP Term Facility (collectively, the “Lenders”). DIP Term
Facility:  

The DIP Term Facility to be provided by the Lenders to the DIP Borrower shall be
a senior secured delayed draw term loan facility in a maximum principal amount
of up to $25 million. The closing and the initial extension of credit under the
DIP Term Facility (which initial extension of credit is expected to be, and
shall not in any event be greater than, $10 million) will be subject to
satisfaction of the conditions precedent set forth opposite the heading
“Conditions Precedent to Closing, Loan Documentation and Other Information”
below and the occurrence of the Closing Date (as hereinafter defined).



 

 

 

 

    Thereafter and only so long as the Final Order (as hereinafter defined) has
been entered and is unstayed and in full force and effect, the DIP Borrower
shall be permitted to make subsequent draws under the DIP Term Facility in
minimum increments of $2.5 million and each such draw shall be subject to
certain draw conditions (“Draw Conditions”). The Draw Conditions shall be the
following: (i) there is no Default continuing at the time of the applicable
borrowing or would result from such borrowing, (ii) the DIP Borrower shall have
delivered a notice borrowing to the Term Agent at least three (3) business days
prior to the requested borrowing date, and (iii) the representations and
warranties of the Debtors set forth in the Loan Documents shall be true and
correct in all material respects as of the applicable requested borrowing date,
except (x) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date and (y) in the case of any
representation and warranty qualified by materiality, they shall be true and
correct in all respects.

 

DIP ABL Facility:   The DIP Borrower has entered into a superpriority secured
debtor-in-possession revolving credit facility (the “DIP ABL Facility”) pursuant
to the terms and conditions set forth in that certain Senior Secured Super
Priority Debtor-in-Possession Credit Agreement dated as of May 29, 2020 (the
“DIP ABL Credit Agreement”), by and among, among others, the Debtors and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the “ABL
Agent”) and that certain Interim Order (I) Authorizing Debtors to (A) Use Cash
Collateral on a Limited Basis and (B) Obtain Postpetition Financing on a
Secured, Superpriority Basis, (II) Granting Adequate Protection,
(III) Scheduling a Final Hearing, and (IV) Granting Related Relief [Docket No.
67] (the “Interim ABL DIP Order”).  The DIP ABL Facility is for a maximum
principal amount of the lesser of (i) $100 million and (ii) a borrowing base as
set forth in the DIP ABL Credit Agreement (the “ABL Borrowing Base”). The
indebtedness under the DIP ABL Facility is entitled to super priority claim
status pursuant to Section 364(c)(1) of the Bankruptcy Code and is secured by a
fully perfected security interest pursuant to Section 364(c)(2), Section
364(c)(3) and Section 364(d)(1) of the Bankruptcy Code on all assets of the
Debtors with the claim and lien priorities set forth in the Interim ABL DIP
Order and the Intercreditor Agreement (as defined below) (it being understood
and agreed that the ABL Agent’s lien on the Real Estate Assets securing the DIP
ABL Facility shall be junior to the Term Agent’s lien on the Real Estate Assets
securing the DIP Term Facility). Intercreditor Agreement:   The rights and
obligations of the lenders under the DIP ABL Facility and the DIP Term Facility
shall be governed by an intercreditor agreement in form and substance
satisfactory to the Term Agent and the ABL Agent (the “Intercreditor
Agreement”).  The Intercreditor Agreement shall set forth, inter alia, the lien
priorities and enforcement rights with respect to the Real Estate Assets and the
application of proceeds received therefrom.  The Intercreditor Agreement will
also set forth certain customary restrictions acceptable to the Term Agent and
the ABL Agent on the right of the Term Agent and the ABL Agent to amend their
respective loan documents without the prior written consent of the other party.

 

2

 



 



Purpose:   The proceeds of the DIP Term Facility shall be used to (i) repay the
obligations under the DIP ABL Facility and the Prepetition ABL Credit Agreement
(as hereinafter defined), (ii) fund general working capital and (iii) fund
operational expenses and restructuring expenses of the DIP Borrower (including
for payment of professional fees and other costs of administering the bankruptcy
case), in each case, solely to the extent permitted by the applicable DIP
orders, the Budget (subject to the permitted variances in the Budget set forth
in the DIP ABL Credit Agreement) and the DIP Term Loan Documents (as hereinafter
defined), as applicable. Prepetition ABL Credit Agreement   “Prepetition ABL
Credit Agreement” shall mean that certain Credit Agreement, dated as of August
18, 2015, by and among, among others, the Debtors, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders from time to time party thereto (as
amended, supplemented or otherwise modified from time to time). Maturity Date:  
The date (the “Maturity Date”) which is the earliest to occur of (a) the date
that is one hundred eighty (180) days after the Petition Date, (b) the date of
consummation of a sale of all or substantially all of the DIP Borrower’s and
Guarantors’ assets under Section 363 of the Bankruptcy Code, (c) the effective
date of any plan of reorganization, and (d) the date the Term Agent accelerates
all obligations under the DIP Term Facility following the occurrence of an event
of default under the DIP Term Facility.  All amounts outstanding under the DIP
Term Facility shall be due and payable in full on the Maturity Date. Collateral:
  The DIP Term Facility (a) will be entitled to super priority claim status
pursuant to Section 364(c)(1) of the Bankruptcy Code and (b) will be secured by
a fully perfected security interest pursuant to Section 364(c)(2) and Section
364(d)(1) of the Bankruptcy Code in the Debtors’ owned land and improvements at
the Debtors’ corporate headquarters and warehouse/distribution complex, each in
Dallas County, Texas at the following addresses: (i) 14601 Inwood Rd, Addison,
Texas 75001; (ii) 14603 Inwood Rd, Addison, Texas 75001; (iii) 14621 Inwood Rd,
Addison, Texas 75001; (iv) 14639-14647 Inwood Rd, Addison, Texas 75001; (v) 4404
S. Beltwood Parkway, Farmers Branch, Texas 75244; (vi) 14303 Inwood Road,
Farmers Branch, Texas, 75244; and (vii) 6250 LBJ Freeway, Dallas, Texas, 75240,
and all real estate improvements thereto and all leases, rents, permits,
records, and proceeds thereof (collectively, the “Real Estate Assets”).  The DIP
Term Facility shall not be secured by a lien on any assets of the Debtors other
than the Real Estate Assets.  Pursuant to the terms of the Intercreditor
Agreement, the ABL Agent’s lien on the Real Estate Assets shall be junior to the
lien thereon in favor of the Term Agent.  In the event both the Term Agent and
the ABL Agent hold superpriority claims that are not satisfied from their
respective collateral, such claims shall be pari passu.

 

3

 

 

Mandatory Prepayments:   The DIP Borrower shall be required to prepay the DIP
Term Facility upon certain asset sales and casualty or condemnation events with
respect to the Real Estate Assets (subject to de minimis dollar carveouts), and
the incurrence of unpermitted indebtedness. Interest Rate:   Non-default
interest on the DIP Term Facility will accrue at the three-month LIBOR rate,
plus 9.00% per annum, and shall be calculated based on the actual number of days
elapsed in a 360-day year and payable monthly in arrears.  LIBOR shall have a
floor of 1.00%.  Default interest on the DIP Term Facility will accrue at the
rate that is 2.00% per annum higher than the otherwise applicable interest rate.
All interest will be subject to normal and customary usury savings clauses.
Guaranty:   Unlimited Guaranty and secured by all Real Estate Assets of the
Guarantors, subject to the terms of the Intercreditor Agreement. Covenants,
Representations and Warranties:   The Loan Documents will contain such
affirmative and negative covenants and representations and warranties as are
customary in debtor-in-possession financings and acceptable to the Term Agent
and Borrower, but in all events will be consistent with the DIP ABL Facility
documentation and subject to normal and customary qualifications, baskets and
other limitations. Store Closing Program:   The DIP Borrower shall implement a
store closing program acceptable to the ABL Agent. Budget, Reporting, and
Inspection Rights:  

The DIP Term Facility will include usual and customary reporting requirements,
consistent with requirements under the DIP ABL Facility, including without
limitation:

 

(i)          Weekly borrowing base certificates substantially similar to the
certificates provided to ABL Agent along with customary back-up information with
respect to accounts and inventory included in the ABL Borrowing Base.

 

(ii)        Monthly operating reports and all other notices, filings, motions,
pleadings or other information concerning the financial condition of the Debtors
which are filed with the Bankruptcy Court or delivered to any appointed
committee of unsecured creditors or to the applicable U.S. Trustee, as the case
may be.

 

(iii)        Financial statements, including monthly DIP Borrower prepared
interim financial statements due within thirty (30) days after end of each
month.

 

(iv)        A 13-week cash flow budget updated on a weekly basis (the “Budget”)
for the Debtors’ cash receipts and expenses (including professional fees and
expenses), which shall provide, among other things, for the payment of interest
in respect of the DIP Term Facility to the Lenders.



 



4

 

 

   

(v)          A weekly Budget update and reconciliation report showing variances
of Budget amounts to actual amounts, detailing the Debtors’ receipts and
disbursements for the previous calendar week and a comparison to the amounts set
forth in the Budget therefor for such week (on an aggregate and a line item by
line item basis in the case of disbursements).  

 

Not later than 3:00 p.m. (Central time) on the Tuesday of each week commencing
on June 23, 2020, the Debtors shall furnish to the Term Agent and the ABL Agent
a weekly report that sets forth as of the preceding Saturday of each such week,
for the prior week and on a cumulative basis from the Petition Date through the
fourth (4th) full week after the Petition Date and then on a rolling four (4)
week basis at all times thereafter (each such period referred to herein as a
“Measurement Period”), the actual results for the following line items set forth
in the Budget: (i) Total Operating Disbursements”; (ii) “Total Non-Operating
Disbursements”; and (iii) “Professional Fees”.

 

The DIP Term Facility shall also provide that the Term Agent will have the
right, upon reasonable prior notice and reasonable coordination with Debtors, to
visit the Debtors’ properties, inspect the Real Estate Assets, and audit and
make extracts from the Debtors’ corporate, financial and operating records, all
during normal business hours.

 

Defaults:  

An “Event of Default” under the DIP Term Facility shall include, but not be
limiting to, the following:

 

(a)      Any violation, or breach by any of the Debtors of any of the terms of
the Interim Order (as hereinafter defined), or Final Order (as hereinafter
defined; the Final Order, together with the Interim Order, the “Financing
Orders”);

 

(b)    the occurrence and continuation of any event of default as defined in any
of the other DIP Term Loan Documents or the DIP ABL Facility;

 

(c)      The failure of Debtors to obtain the Final Order from the Bankruptcy
Court not later than 30 days after the date of entry of the Interim Order;

 

(d)     Nonpayment of principal, interest, or mandatory prepayments when due;

 

(e)      The failure or breach of any warranty or representation, in any
material respect, or the breach of affirmative covenants of the Debtors (which
in the case of certain affirmative covenants will be subject to a 15-day cure
period), or the breach of any negative covenant of the Debtors, in each case as
set forth in the DIP Term Loan Documents;



 



5

 

 

   

(f)       Entry of an order for the dismissal or conversion to Chapter 7 of any
Debtor’s bankruptcy case; the appointment of a bankruptcy trustee, examiner or
other fiduciary with decision making authority except with the express written
consent of the Term Agent; the granting of any other superpriority
administrative expense claim (other than in favor of the ABL Agent) or the entry
of an order granting relief from the automatic stay (if not in favor of the Term
Agent or the ABL Agent, and for the avoidance of doubt, not including the
Interim ABL DIP Order or a final order approving the DIP ABL Facility) except
with the express written consent of the Term Agent; any Debtor shall attempt to
vacate or modify the Interim Order or the Final Order over the objection of the
Term Agent; or any Debtor shall institute any proceeding or investigation or
support same by any other person who seeks to challenge the status and/or
validity of the liens of the Term Agent (as security for the Lenders);

 

(g)     The Bankruptcy Court shall enter an order or orders granting relief from
the automatic stay to the holder or holders of any security interest or lien
(other than the Lenders) to permit the pursuit of any judicial or non-judicial
transfer or other remedy against any assets of any of the Debtors, in each case
involving assets with an aggregate value in excess of $75,000;

 

(h)     The Debtors shall fail to deliver timely any report or information or
meet timely any other deadline under the Interim Order, Final Order, or the DIP
ABL Facility;

 

(i)       Entry of a Sale Order which includes the sale of the Real Estate
Assets or a Real Estate Sale Order unless either such order contemplates either
indefeasible payment in full in cash of the DIP Term Facility upon consummation
of the sale or is otherwise consented to in writing by the Term Agent; and

 

(j)       The filing or support by the Debtors of any plan of reorganization
that is not acceptable to the Term Agent in its sole discretion unless such plan
of reorganization contemplates indefeasible payment in full in cash of the DIP
Term Facility.

 

Upon the occurrence of any Event of Default, the Term Agent may exercise rights
and remedies in accordance with the DIP Term Loan Documents and applicable law,
including, without limitation, by foreclosing upon the Real Estate Assets.

 

No Carve Out:   The liens and claims of the Term Agent shall not be subject to a
carve-out for the payment of professional fees or expenses. Fees/Costs:  

The DIP Borrower will pay the Term Agent, for the benefit of the Lenders, a
nonrefundable upfront fee (the “Upfront Fee”) equal to 2.50% of the aggregate
commitments under the DIP Term Facility, which Upfront Fee shall be fully earned
(subject to the qualifications set forth below) upon the Bankruptcy Court’s
approval of the DIP Term Facility on an interim basis as set forth in the
Interim Order. The Upfront Fee shall be due and payable upon the earlier to
occur of (i) the execution of the DIP Term Loan Documents (as hereinafter
defined) following the Bankruptcy Court’s entry of the Interim Order and (ii)
the date that the Debtors elect not to close the DIP Term Facility (for any
reason other than the Bankruptcy Court denying the Debtors’ motion seeking
approval of the DIP Term Facility).



 



6

 

 

   

The DIP Borrower will pay the Term Agent, for the benefit of the Lenders, a
nonrefundable exit fee (the “Exit Fee”) equal to 2.50% of the aggregate
commitments under the DIP Term Facility (prior to giving effect to any
reductions of such commitments during the term of the DIP Term Facility), which
Exit Fee shall be fully earned upon the occurrence of the Closing Date. The Exit
Fee shall be due and payable upon the earliest to occur of (i) the acceleration
of the obligations under the DIP Term Facility, (ii) the occurrence of the
Maturity Date and (iii) the repayment in full of all obligations outstanding
under the DIP Term Facility and the termination of the DIP Term Facility.

 

The DIP Borrower will pay a nonrefundable collateral monitoring fee of
$200,000.00 which shall be due and payable in monthly installments of $33,333.33
(or $33,333.34 for the initial two months) for each month until the Maturity
Date. The entire collateral monitoring fee shall be fully earned upon the
occurrence of the Closing Date.



    The DIP Borrower will be responsible for all reasonable, documented
out-of-pocket costs and expenses incurred by the Lenders and the Term Agent,
including, but not limited to, amounts advanced for legal review and
documentation, preparation, environmental, recording and filing expenses, field
audits, and all reasonable and documented legal fees and charges of outside
counsel, which shall be limited to expenses of one primary counsel to the Term
Agent and the Lenders taken as a whole, one local counsel to the term and the
Lenders taken as a whole in each applicable jurisdiction, and, solely in the
case of an actual conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected parties.  The DIP Term
Facility will also include customary indemnification provisions in favor of the
Term Agent and the Lenders.  Without limiting the foregoing, it is acknowledged
that on or around May 26, 2020, the DIP Borrower paid to the outside counsel of
the Term Agent an initial, non-refundable expense deposit of $150,000.00 (the
“Deposit”) to be used to pay the legal fees and charges of the Term Agent’s
outside counsel in connection with the DIP Term Facility.  The Deposit shall not
be refundable under any circumstance, regardless of whether the DIP Term
Facility closes. Releases / Covenant Not To Sue:   The Debtors shall provide
each of the Term Agent, the Lenders, and their respective partners,
equityholders, directors, members, principals, agents advisors, officers,
professionals (including, but not limited to, counsel), subsidiaries and
affiliates a comprehensive release and covenant not to sue as to any and all
claims and causes of action against any of them as of the date of such release,
and the date of each advance made under the DIP Term Facility.  This release and
covenant not to sue shall be without prejudice to any review period as to any
appointed creditors’ committee or any other party in interest as more fully set
forth in the Financing Orders.

 



7

 

 

Conditions Precedent to Closing, Loan Documentation and Other Information:  

The loan shall be evidenced by final definitive loan documentation consisting
of, among other things, a loan agreement (the “DIP Term Loan Agreement”),
mortgage(s), guaranty(ies), the Intercreditor Agreement and other documents,
instruments and agreements as shall be required by the Term Agent and its
counsel in their sole discretion (collectively, the “DIP Term Loan Documents”).
The DIP Term Loan Documents will contain definitions, additional terms,
conditions, covenants, representations and warranties, and events of default
customary to the Term Agent’s agreements for similar debtor in possession credit
facilities, but in all events consistent with the DIP ABL Facility documentation
(provided, however, the DIP Term Loan Documents shall give regard to the
different collateral securing the DIP Term Facility compared to the DIP ABL
Facility), and all such loan documentation shall be in form and substance
satisfactory to the Term Agent in its sole discretion and, to the extent
required under the terms of the DIP ABL Facility, in the sole and absolute
discretion of the ABL Agent. A condition to making the proposed loan will be
receipt by the Term Agent and the Lenders of such information and documentation
as shall be reasonably required by the Term Agent and the Lenders, including,
without limitation, articles of incorporation, corporate resolutions,
partnership agreements, operating agreements, surveys (to the extent currently
in Debtors’ possession), UCC searches, property insurance, and, solely to the
extent applicable, flood insurance. The form and substance of such information
and documentation must be satisfactory to the Term Agent. In addition to the
above, conditions precedent to closing and the initial draw of loans under the
DIP Term Facility will include the following (the date of satisfaction of all
such conditions precedent being referred to herein as the “Closing Date”):

 

(i)           At least three (3) business days prior to the hearing on the
proposed Interim Order, the Term Agent shall have received a title report or
other evidence reasonably satisfactory to the Term Agent evidencing that title
to the Real Estate Assets is vested in the Debtors subject only to liens and
encumbrances satisfactory to the Term Agent in its sole discretion.

 

(ii)         Term Agent’s receipt of the last three (3) years of annual
financial statements and tax returns of the Debtors.

 

(iii)        Term Agent’s receipt of current interim financial statements of the
Debtors.

 

(iv)        Term Agent’s receipt of desktop appraisals of the Debtors’ real
estate.

 



 

 



8

 

 

   

(v)         Term Agent’s receipt of the initial Budget and borrowing base
certificate.

 

(vi)         Execution and delivery of DIP Term Loan Documents.

 

(vii)       Execution and delivery of the Intercreditor Agreement, in form and
substance satisfactory to the ABL Agent and the Term Agent.

 

(viii)      Payment of all reasonable and documented fees and out-of-pocket
expenses that are due and payable on or prior to the Closing Date in connection
with the transactions contemplated hereby.

 

(ix)         Entry of customary second day orders, which orders and all related
pleadings shall be in form and substance satisfactory to the Term Agent.

 

Additionally, prior to funds under the DIP Term Facility being available to the
DIP Borrower, the Bankruptcy Court shall have entered an order approving and
authorizing the DIP Term Facility on an interim basis, all provisions thereof
and the priorities and liens granted under Bankruptcy Code section 364(c) and
(d), as applicable, in form and substance acceptable to the Term Agent (the
“Interim Order”). For purposes hereof, the “Final Order” shall mean the final
order of the Bankruptcy Court, in form and substance acceptable to the Term
Agent, authorizing and approving the DIP Term Facility on a final basis.

 

Governing Law:   The Loan Documents and the interpretation, construction and
enforcement of the terms thereof, shall be governed by the laws of the State of
New York (or, with respect to the mortgage, Texas) and (to the extent
applicable) the Bankruptcy Code. Counterparts and Electronic Transmission:  
This Term Sheet may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered, shall be deemed an original, and all of which, when taken together,
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Term Sheet by facsimile, “PDF” or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Term Sheet. Counsel to the DIP Borrower:   Haynes and Boone,
LLP Counsel to the Term Agent:   Choate, Hall & Stewart LLP (as lead
restructuring counsel) and Quinn Emanuel Urquhart & Sullivan, LLP (as local
restructuring counsel)

 

9

 

 

IN WITNESS WHEREOF, the parties hereto hereby agree to be bound by the terms and
conditions in the Summary of Terms and Conditions for the DIP Term Facility set
forth herein and have caused this Summary of Terms and Conditions to be duly
executed and delivered by their duly authorized officers as of the date first
written above.



 

  BRF FINANCE CO., LLC           By: /s/ Bryant R. Riley   Name: Bryant R. Riley
  Title: Chairman & Co-CEO

 

10

 

 

  TUESDAY MORNING, INC.           By: /s/ Steven R. Becker   Name: Steven R.
Becker   Title: Chief Executive Officer       TUESDAY MORNING CORPORATION      
    By: /s/ Steven R. Becker   Name: Steven R. Becker   Title: Chief Executive
Officer       TMI HOLDINGS, INC.           By: /s/ Steven R. Becker   Name:
Steven R. Becker   Title: Chief Executive Officer       FRIDAY MORNING, LLC    
      By: /s/ Steven R. Becker   Name: Steven R. Becker   Title: Chief Executive
Officer       DAYS OF THE WEEK, INC.           By: /s/ Steven R. Becker   Name:
Steven R. Becker   Title: Chief Executive Officer

 

11

 

 

  NIGHTS OF THE WEEK, INC.           By: /s/ Steven R. Becker   Name: Steven R.
Becker   Title: Chief Executive Officer       TUESDAY MORNING PARTNERS, LTD.    
      By: /s/ Steven R. Becker   Name: Steven R. Becker   Title: Chief Executive
Officer

 



12

 

 

 